NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VLADIMIR GAGIC,                                 No.    21-15857

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00037-MTL

 v.
                                                MEMORANDUM*
COUNTY OF MARICOPA; JOY RICH,
Maricopa County Manager, in her official
capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                          Submitted December 7, 2021**
                              Pasadena, California

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and
BENCIVENGO,*** District Judge.

      Vladimir Gagic appeals from an order of the district court dismissing his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Cathy Ann Bencivengo, United States District Judge
for the Southern District of California, sitting by designation.
complaint without leave to amend. Gagic brought suit under 42 U.S.C. § 1983

against the County of Maricopa (the “County”) and Joy Rich, Maricopa County

Manager, in her official capacity, alleging two claims based on violations of the

First and Fourteenth Amendments to the United States Constitution. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gagic argues that the district court did not read his complaint or his response

to Defendants’ motion to dismiss, as evidenced by the district court mistakenly

referring to Gagic as a County employee and to his complaint with the County’s

Human Resources (“HR”) Director as an “internal complaint.” While the district

court did suggest that Gagic was a County employee, that conclusion has no

bearing on the sufficiency of Gagic’s claims. Gagic fails to establish that the

County’s outside counsel’s request (the “Request”) that Gagic direct all further

communications relating to his legal claims and allegations to her, rather than to

County employees, violated his rights under the First or Fourteenth Amendments.

      The First Amendment, applicable to the states through the Fourteenth

Amendment, prohibits state and local governments from “abridging the freedom of

speech.” U.S. Const. amend. I. The First Amendment means that “a government,

including a municipal government vested with state authority, has no power to

restrict expression because of its message, its ideas, its subject matter, or its

content.” Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015) (internal quotation


                                            2
marks and citations omitted). Gagic fails to establish that the Request constitutes a

restriction on his freedom of speech, as it did not prohibit him from

communicating with County employees or penalize him for doing so. Even if the

Request were construed as a restriction on Gagic’s freedom of speech, it would be

permissible as a reasonable and viewpoint-neutral restriction in a limited public

forum (the County’s HR complaint filing system). See Pleasant Grove City v.

Summum, 555 U.S. 460, 470 (2009). Therefore, Gagic does not plausibly allege

that his First Amendment rights were violated by the Request.

      The Fourteenth Amendment’s Equal Protection Clause provides that no state

shall “deny to any person within its jurisdiction the equal protection of the laws,”

which is “essentially a direction that all persons similarly situated should be treated

alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). To

state an equal protection claim under § 1983, a plaintiff must allege that the

defendants “acted with an intent or purpose to discriminate against [him] based

upon membership in a protected class.” Sampson v. County of Los Angeles, 974

F.3d 1012, 1022 (9th Cir. 2020) (internal citations omitted). Alternatively, a

plaintiff may state an equal protection claim in some circumstances by alleging

that he “has been irrationally singled out as a so-called ‘class of one.’” Engquist v.

Or. Dep’t of Agric., 553 U.S. 591, 601 (2008) (internal citations omitted). Gagic

does not allege that the Request discriminated against him based on his


                                          3
membership in a protected class, nor does he allege that Defendants intentionally

treated him differently than others similarly situated by making the Request. See

id. Therefore, Gagic does not state a plausible claim under either theory of equal

protection under the Fourteenth Amendment.

      Gagic fails to establish that the Request violated his rights under the First or

Fourteenth Amendments, and thus has not alleged that he “suffered the deprivation

of a federally protected right” as required to state a § 1983 claim. Hyun Ju Park v.

City & County of Honolulu, 952 F.3d 1136, 1140 (9th Cir. 2020). Accordingly, the

district court did not err in dismissing Gagic’s § 1983 claims premised on alleged

violations of the First and Fourteenth Amendments.

      AFFIRMED.




                                          4